Title: To James Madison from Edmund Custis, 1 November 1804 (Abstract)
From: Custis, Edmund
To: Madison, James


1 November 1804, Baltimore. “On hearing of the death of Mr. Triest, late Collector of the port of N: Orleans, am Induced to Solicit that appointment I shall therefore be extreamly Oblig’d by your friendly Interest on the Occasion & be assured Sir, the appointment will never be disgraced through my Conduct, & shd. I be fortunate in my application, Will produce the Most unquestionable Credentials. I flatter myself you may recollect me, having formerly had the Hono⟨r⟩ of a Seat, Several years in the Legislature of Virginia, as also the Convention of which you were a Member, I have been a resident of Baltimore abt. Seven Years & have been unfortunate.”
